TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 12, 2013



                                      NO. 03-11-00486-CV


                               Richmont Aviation Inc., Appellant

                                                 v.

          Susan Combs, Comptroller of Public Accounts of the State of Texas, and
              Greg Abbott, Attorney General of the State of Texas, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and the cause is remanded for further proceedings. It is FURTHER ordered

that the appellee pay all costs relating to this appeal, both in this Court and the court below; and

that this decision be certified below for observance.